,i5uprrittr (Court              c.ft
                                          of T
                              2014-SC-000218-KB

                                                    DATEcvs_14             E...44-c-c4J44#
KENTUCKY BAR ASSOCIATION                                              MOVANT



V.                            IN SUPREME COURT



DANIEL EDWARD PRIDEMORE                                         RESPONDENT




                          ,   OPINION AND ORDER

     The Board of Governors of the Kentucky Bar Association (KBA) has

recommended that Daniel Edward Pridemore be found guilty of six counts of

misconduct and be suspended from the practice of law for 30 days.

      Pridemore was admitted to the practice of law in the Commonwealth of

Kentucky on April 30, 2010; his KBA member number is 93508; his bar roster

address is 3565 Lone Oak Road, Suite 3A, Paducah, Kentucky 42003.

      Pridemore was hired by Terrell Stacy Harper to represent him in a

divorce and child-custody matter in McCracken Family Court. The eventual

divorce decree included a domestic violence order against Harper. He paid

Pridemore 7,000 to pursue an appeal. Pridemore filed the notice of appeal on

October 11, 2012. The Court of Appeals ordered that the case be expedited.

Soon thereafter, Harper's ex-wife moved to have the appeal dismissed for

procedural noncompliance. No timely response was filed, and the Court of

Appeals dismissed the appeal on December 20, 2012.
      In January 2013, Harper learned that his appeal had been dismissed. He

contacted Pridemore, who assured him that the dismissal was a technical or

clerical error and that he would take steps to have the appeal reinstated. Over

the next several months, Harper and Pridemore exchanged several emails

about the status of the appeal. In April 2013, Pridemore advised Harper that

the appeal could not be reinstated.

      Pridemore offered to have the domestic violence order modified for no

additional fee. In May 2013, Pridemore drafted an agreed order to modify the

domestic violence order, and Harper's wife signed the agreed order.

      After that, Pridemore did not respond to several communications from

Harper and took no further steps to represent Harper. On July 5, 2013,

Harper filed a bar complaint against. Pridemore.

      In October 2013, the Inquiry Commission issued a six-count charge of

professional misconduct against Pridemore. The charge alleged that Pridemore

violated (1) SCR 3.130-1.3 1 by failing to act with reasonable diligence and

promptness in pursuing the appeal; (2) SCR 3.130-1.4(a)(3) 2 by failing to keep

Harper informed about his case; (3) SCR 3.130-1.4(a)(4) 3 by failing to promptly

comply with Harper's requests for information; (4) SCR 3.130-1.16(d) 4 by not



        1 "A lawyer shall act with reasonable diligence and promptness in representing
a client." SCR 3.130-1.3.
       2 "A lawyer shall ... keep the client reasonably informed about the status of the
matter ...." SCR 3.130-1.4(a)(3).
        3 "A lawyer shall ... promptly comply with reasonable requests for information
...." SCR 3.130-1.4(a)(4).
      4 "Upon termination of representation, a lawyer shall take steps to the extent

reasonably practicable to protect a client's interests, such as giving reasonable notice


                                            2
refunding the unearned portions of the fee paid by Harper; (5) SCR 3.130-

8.1(b) 5 by failing to respond to the bar complaint; and (6) SCR 3.130-8.4(c) 6 by

telling Harper that his appeal had been dismissed for a technical or clerical

error rather than Pridemore's failure to take action.

      At some point, Pridemore communicated with the Office of Bar Counsel,

claiming that he had been receiving mentorship from a representative of the

Kentucky Lawyers Assistance Program. But he never submitted any additional

information in this regard. Moreover, he never responded to the bar complaint

or the charge.? As a result, this matter was submitted to the Board of

Governors as a default case.

      The Board voted unanimously, 18-0, to find Pridemore guilty of all six

counts. After this vote, the Board considered Pridemore's history of discipline,

which included a recommendation of 30-day suspension that, at that time, had

not been acted upon by this Court but has since been imposed, see Kentucky



to the client, allowing time for employment of other counsel, surrendering papers and
property to which the client is entitled and refunding any advance payment of fee or
expense that has not been earned or incurred. The lawyer may retain papers relating
to the client to the extent permitted by other law." SCR 3.130-1.16(d).
       5 "[A] lawyer ... in connection with a disciplinary matter, shall not ... fail to

disclose a fact necessary to correct a misapprehension known by the person to have
arisen in the matter, or knowingly fail to respond to a lawful demand for information
from an admissions or disciplinary authority, except that this Rule does not require
disclosure of information otherwise protected by Rule 1.6." SCR 3.130-8.1(b).
       "It is professional misconduct for a lawyer to ... engage in conduct involving
       6

dishonesty, fraud, deceit or misrepresentation ...." SCR 3.130-8.4(c).
       7In fact, the charge itself was originally returned by the postal service as
unclaimed, and service by sheriff was unsuccessful. Ultimately, the service of the
charge was completed by sending a copy to the Executive Director of the KBA, who
under SCR 3.175(2) is designated as the agent for service of process for attorneys who
cannot be reached by other means.



                                             3
Bar Ass'n v. Pridemore,     S.W.3d      , 2014 WL 1512234 (Ky. 2014), and a

still ongoing suspension for non-payment of bar dues and failure to meet

continuing legal education requirements. In light of this history and

Pridemore's conduct, the Board voted unanimously to recommend a 30-day

suspension to be served consecutively to any other current or pending

discipline, with reinstatement contingent on his compliance with three

recommendations: (1) that he submit to evaluation by the Kentucky Lawyers

Assistance Program; (2) that he attend the Office of Bar Counsel's Ethics and

Professionalism Enhancement Program; 8 and (3) that he pay the costs of this

proceeding. 9

      At this point neither the KBA's Office of Bar Counsel nor Pridemore has

sought review by the Court under SCR 3.370(7). Furthermore, this Court

declines to undertake review pursuant to SCR 3.370(8), meaning that the

Board's recommendation is adopted pursuant to SCR 3.370(9).

                                       Order

      ACCORDINGLY, IT IS ORDERED THAT:

       1. Daniel Edward Pridemore is found guilty of the above-described and

          admitted violations of the Rules of Professional Conduct.




       8 Pridemore has already been ordered to attend this program. See Kentucky Bar
Ass'n v. Pridemore,    S.W.3d     , 2014 WL 1512234 (Ky. 2014).
       9 The Board did not address whether Pridemore should be required to pay back
the $7,000 he took as payment to prosecute the appeal for Harper. Because the Court
has inadequate information as to whether that money is still owed, and the Board has
not made a recommendation regarding it, this Opinion and Order does not address
whether restitution is owed.



                                          4
2. Pridemore is suspended from the practice of law for 30 days, with that

   time to run consecutively to any other current or pending sanction.

3. Pridemore's reinstatement is contingent on the following conditions:

      a. that he submit to evaluation by the Kentucky Lawyers

          Assistance Program if he has not done so already;

      b. that he attend and successfully complete the Office of Bar

          Counsel's Ethics and Professionalism Enhancement Program;

          and

      c. that he pay the costs of this proceeding.

4. In accordance with SCR 3.450, Pridemore is directed to pay all costs

   associated with these disciplinary proceedings against him, said sum

   being 609.41, for which execution may issue from this Court upon

   finality of this Opinion and Order.

All sitting. All concur.

ENTERED: August 21, 2014.




                                C        JUSTICE




                                    5